Exhibit 10.9
 
EXECUTION COPY
 

 
AMENDED AND RESTATED U.S. SUBSIDIARIES GUARANTY
 
AMENDED AND RESTATED U.S. SUBSIDIARIES GUARANTY, dated as of August 1, 2006 and
amended and restated as of December 19, 2006 (as amended, modified or
supplemented from time to time, this “Guaranty”), made by each of the
undersigned guarantors (each a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 22 hereof, collectively,
the “Guarantors”) in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below). Except as otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
 
WITNESSETH :
 
WHEREAS, Aurora Acquisition Merger Sub, Inc., Aleris International, Inc., a
Delaware corporation (“Aleris” or the “U.S. Borrower”), Aleris Deutschland
Holdings GmbH, a company with limited liability formed under the laws of Germany
(the “German Borrower” and, together with the U.S. Borrower, collectively, the
“Borrowers” and each, a “Borrower”), the lenders party thereto from time to time
(the “Lenders”), and the Administrative Agent, have entered into an Amended and
Restated Term Loan Agreement, dated as of August 1, 2006 and amended and
restated as of the date hereof, providing among other things for the making of
Loans to the Borrowers as contemplated therein (the Lenders and the
Administrative Agent are herein called the “Lender Creditors”) (as used herein,
the term “Credit Agreement” means the Amended and Restated Term Loan Agreement
described above in this paragraph, as the same may be amended, modified,
extended, renewed, replaced, restated, supplemented or refinanced from time to
time, and including any agreement extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed) all
or any portion of, the indebtedness under such agreement or any successor
agreement, whether or not with the same agent, trustee, representative, lenders
or holders; provided that, with respect to any agreement providing for the
refinancing or replacement of indebtedness under the Credit Agreement, such
agreement shall only be treated as, or as part of, the Credit Agreement
hereunder if (i) either (A) all obligations under the Credit Agreement being
refinanced or replaced shall be paid in full at the time of such refinancing or
replacement, and all commitments issued pursuant to the refinanced or replaced
Credit Agreement shall have terminated in accordance with their terms, or (B)
the Required Lenders shall have consented in writing to the refinancing or
replacement indebtedness being treated as indebtedness pursuant to the Credit
Agreement, and (ii) a notice to the effect that the refinancing or replacement
indebtedness shall be treated as issued under the Credit Agreement shall be
delivered by Aleris to the Collateral Agent);
 
WHEREAS, the U.S. Borrower and/or one or more of its Subsidiaries may at any
time and from time to time enter into one or more Secured Hedging Agreements
with one or more Persons other than the Borrowers and their Subsidiaries (the
“Other Creditors” and collectively, with the Lender Creditors, the “Secured
Creditors”);
 
WHEREAS, each Guarantor is a direct or indirect Wholly-Owned Domestic Subsidiary
of Aleris;
 
WHEREAS, it is a condition precedent to (i) the making of Loans to the Borrowers
under the Credit Agreement and (ii) the Other Creditors entering into Secured
Hedging Agreements, that each Guarantor shall have executed and delivered to the
Administrative Agent this Guaranty; and
 
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers under the Credit Agreement and the entering into by the Borrowers
and/or one or more of their Subsidiaries of Secured Hedging Agreements with the
Other Creditors, accordingly, desires to execute this Guaranty in order to (i)
satisfy the condition described in the preceding paragraph and (ii) induce (x)
the Lenders to make Loans to the Borrowers and (y) the Other Creditors to enter
into Secured Hedging Agreements with the Borrowers and/or one or more of their
Subsidiaries;
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:
 
1.   GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety (i) to the Lender Creditors the full and prompt payment when due (whether
at the stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of (x) the principal of, premium, if any, and interest on
the Notes issued by, and the Loans made to, the Borrowers under the Credit
Agreement and (y) all other obligations (including, without limitation,
obligations which, but for the commencement of any insolvency proceeding, would
become due), liabilities and indebtedness owing by each Borrower to the Lender
Creditors under the Credit Agreement and each other Credit Document to which
such Borrower is a party (including, without limitation, indemnities, Fees and
interest thereon (including, without limitation, in each case, any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the Credit Agreement, whether or
not such interest is an allowed claim in any such proceeding)), whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and each such other Credit Document (all such principal,
premium, interest, liabilities, indebtedness and other obligations under this
clause (i), except to the extent consisting of obligations, liabilities or
indebtedness with respect to Secured Hedging Agreements are herein collectively
called the “Credit Document Obligations”) and (ii) to each Other Creditor the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the commencement of any insolvency proceeding, would become due),
liabilities and indebtedness (including, in each case, any interest accruing
after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the respective Secured Hedging
Agreements, whether or not such interest is an allowed claim in any such
proceeding) owing by the Borrowers and their Subsidiaries under any Secured
Hedging Agreement, whether now in existence or hereafter arising, (all such
obligations, liabilities and indebtedness described in this clause (ii) being
herein collectively called the “Other Obligations” and together with the Credit
Document Obligations, the “Guaranteed Obligations”). Each Guarantor understands,
agrees and confirms that the Secured Creditors may enforce this Guaranty up to
the full amount of the Guaranteed Obligations against such Guarantor without
proceeding against any other Guarantor, the Borrowers, any other Guaranteed
Party, against any security for the Guaranteed Obligations, or under any other
guaranty covering all or a portion of the Guaranteed Obligations.
 
The following capitalized terms used herein shall have the definitions specified
below:
 
“Guaranteed Party” shall mean (x) each Borrower and (y) each Subsidiary of
Aleris party to a Secured Hedging Agreement.
 
“Secured Debt Agreements” shall mean and include (i) this Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements and (iv) the
Secured Hedging Agreement Intercreditor Agreement entered into by the Collateral
Agent with an Other Creditor.
 
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements provided that (i) such Interest Rate Protection
Agreement and/or Other Hedging Agreement expressly states that (x) it
constitutes a “Secured Hedging Agreement” for purposes of this Agreement and the
other Credit Documents and (y) does not constitute a “Secured Hedging Agreement”
for purposes of the ABL Credit Agreement, the ABL Security Documents or any
guaranties relating to the ABL Credit Agreement, (ii) Aleris and the other
parties thereto shall have delivered to the Collateral Agent a written notice
specifying that such Interest Rate Protection Agreement and/or Other Hedging
Agreement (x) constitutes a “Secured Hedging Agreement” for purposes of this
Agreement and the other Credit Documents, (y) does not constitute a “Secured
Hedging Agreement” for purposes of the ABL Credit Agreement, the ABL Security
Documents or any guaranties relating to the ABL Credit Agreement and (z) in the
case of Aleris, that such Interest Rate Protection Agreement and/or Other
Hedging Agreement and the obligations of Aleris and its Subsidiaries thereunder
have been, and will be, incurred in compliance with this Agreement and (iii)
such Other Creditor has become party to the Secured Hedging Agreement
Intercreditor Agreement with respect to the relevant Interest Rate Protection
Agreement or Other Hedging Agreement on terms reasonably satisfactory to the
Collateral Agent.
 
“Secured Hedging Agreement Intercreditor Agreement” shall mean that certain
Secured Hedging Agreement Intercreditor Agreement dated as of December 19, 2006
among Aleris, the other grantors party thereto from time to time, the secured
hedge counterparties party thereto from time to time and the Collateral Agent
and the Administrative Agent (as amended, modified or supplemented from time to
time).
 
(b)  Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by any Borrower or any such other
Guaranteed Party upon the occurrence in respect of any Borrower or any such
other Guaranteed Party of any of the events specified in Section 9.05 of the
Credit Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand. This Guaranty shall constitute a guaranty of payment, and
not of collection.
 
2.   LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of any
Borrower or any other Guaranteed Party, whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by any Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
any Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays any Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefore; provided that nothing in this Guaranty
shall prevent the Guarantor from asserting the defense of payment of all or any
portion of the Guaranteed Obligations.
 
3.   OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, any Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party be joined in any such
action or actions. Each Guarantor waives, to the fullest extent permitted by
law, the benefits of any statute of limitations affecting its liability
hereunder or the enforcement thereof. Any payment by any Borrower or any
Guaranteed Party or other circumstance which operates to toll any statute of
limitations as to any Borrower or any such other Guaranteed Party shall operate
to toll the statute of limitations as to each Guarantor.
 
4.   WAIVERS BY GUARANTORS. (a) To the fullest extent permitted under applicable
law, each Guarantor hereby waives notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor, any Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.
 
(b)  Each Guarantor waives any right to require the Secured Creditors to: (i)
proceed against any Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other party; (ii)
proceed against or exhaust any security held from any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of any Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of any Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations. The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against any Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against any Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.
 
(c)  Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from each Borrower, each
other Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and each Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of any Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of any Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.
 
(d)  Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Guaranteed Obligations are secured by Real Property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such Real Property by
trustee sale or any other reason impairing such Guarantor’s or any Secured
Creditors’ right to proceed against any Borrower, any other Guaranteed Party or
any other guarantor of the Guaranteed Obligations.
 
(e)  Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) all rights and benefits under Section 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. Each Guarantor hereby further waives (to the
fullest extent permitted by applicable law), without limiting the generality of
the foregoing or any other provision hereof, all rights and benefits which might
otherwise be available to such Guarantor under Sections 2809, 2810, 2815, 2819,
2821, 2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the California Civil Code.
 
(f)  Until the Guaranteed Obligations have been paid in full in cash, each
Guarantor waives its rights of subrogation and reimbursement and any other
rights and defenses available to such Guarantor by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Guaranty by reason of an
election of remedies by the Secured Creditors and (2) any rights or defenses
such Guarantor may have by reason of protection afforded to any Borrower or any
other Guaranteed Party pursuant to the antideficiency or other laws of
California limiting or discharging such Borrower’s, such other Guaranteed
Party’s indebtedness, including, without limitation, Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure. In furtherance of such
provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies by the Secured Creditors, even though that election of
remedies, such as a nonjudicial foreclosure, destroys such Guarantor’s rights of
subrogation and reimbursement against any Borrower or any other Guaranteed Party
by the operation of Section 580d of the California Code of Civil Procedure or
otherwise.
 
(g)  Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Secured Debt Agreements or the obligation of such
Guarantor hereunder or (b) to pursue any other remedy that such Guarantor may or
may not be able to pursue itself any right to which such Guarantor hereby
waives.
 
(h)  Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.
 
5.   RIGHTS OF SECURED CREDITORS. Subject to Sections 4 and 13, the Secured
Creditors may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:
 
(a)  change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;
 
(b)  take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
 
(c)  exercise or refrain from exercising any rights against any Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of any Borrower or others or otherwise act or refrain from
acting;
 
(d)  release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower, any other Guaranteed Party, any other Credit Party or
other obligors;
 
(e)  settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of such Borrower or such
other Guaranteed Party other than the Secured Creditors;
 
(f)  except as otherwise expressly required by the Security Documents, apply any
sums by whomsoever paid or howsoever realized to any liability or liabilities of
any Borrower or any other Guaranteed Party to the Secured Creditors regardless
of what liabilities of such Borrower or such other Guaranteed Party remain
unpaid;
 
(g)  consent to or waive any breach of, or any act, omission or default under,
any of the Secured Debt Agreements or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Secured
Debt Agreements or any of such other instruments or agreements;
 
(h)  act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or
 
(i)  take any action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor); provided in each case that nothing in
this Guaranty shall prevent the Guarantor from asserting the defense of payment
of all or any portion of the Guaranteed Obligations.
 
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Secured Debt Agreements or any other
agreement or instrument relating to the Guaranteed Obligations or of any
security or guarantee therefor shall affect, impair or be a defense to this
Guaranty, and this Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full in cash of the Guaranteed Obligations.
 
6.   CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Secured Creditor would otherwise
have. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
any Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
 
7.   SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of any
Borrower or any other Guaranteed Party now or hereafter owing to any Guarantor
is hereby subordinated to the Guaranteed Obligations of such Borrower or such
other Guaranteed Party to the Secured Creditors, and such Guaranteed Obligations
of such Borrower or such other Guaranteed Party to any Guarantor, if the
Administrative Agent or the Collateral Agent, after the occurrence and during
the continuance of an Event of Default, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Secured Creditors and
be paid over to the Secured Creditors on account of the Guaranteed Obligations
of such Borrower or such other Guaranteed Parties to the Secured Creditors, but
without affecting or impairing in any manner the liability of such Guarantor
under the other provisions of this Guaranty. Prior to the transfer by any
Guarantor of any note or negotiable instrument evidencing any indebtedness of
any Borrower or any other Guaranteed Party to such Guarantor, such Guarantor
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Secured Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been paid in
full in cash; provided, that if any amount shall be paid to such Guarantor on
account of such subrogation rights at any time prior to the irrevocable payment
in full in cash of all the Guaranteed Obligations, such amount shall be held in
trust for the benefit of the Secured Creditors and shall forthwith be paid to
the Secured Creditors to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Documents or, if the Credit Documents do not provide for the application
of such amount, to be held by the Secured Creditors as collateral security for
any Guaranteed Obligations thereafter existing.
 
8.   GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary elsewhere in this Guaranty, the Secured
Creditors agree (by their acceptance of the benefits of this Guaranty) that this
Guaranty may be enforced only by the action of (i) the Administrative Agent or
the Collateral Agent, in each case acting upon the instructions of the Required
Lenders and (ii) with respect to the Other Obligations, the holders of at least
a majority of the outstanding Other Obligations and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce this
Guaranty or to realize upon the security to be granted by the Security
Documents, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent or the Collateral Agent or, after all the
Credit Document Obligations have been paid in full, by the holders of at least a
majority of the outstanding Other Obligations, as the case may be, for the
benefit of the Secured Creditors upon the terms of this Guaranty and the
Security Documents. The Secured Creditors further agree that this Guaranty may
not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder). It is expressly understood,
acknowledged and agreed by each Secured Creditor that by accepting the benefits
of this Agreement each such Secured Creditor acknowledges and agrees that the
obligations of the Administrative Agent under this Agreement, are only those
expressly set forth in this Agreement and in Annex M to the Security Agreement.
The Administrative Agent shall act hereunder on the terms and conditions set
forth herein and in Annex M to the Security Agreement, the terms of which shall
be deemed incorporated herein by reference, mutatis mutandis, as fully as if the
same were set forth herein (and referencing this Agreement) in its entirety. It
is further understood and agreed that the agreement in this Section 8 is among
and solely for the benefit of the Secured Creditors and that, if the Required
Lenders (or, after the date on which all Credit Document Obligations have been
paid in full, the holders of at least a majority of the outstanding Other
Obligations) so agree (without requiring the consent of any Guarantor), this
Guaranty may be directly enforced by any Secured Creditor.
 
9.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to the Borrowers pursuant to the Credit Agreement and
in order to induce the Other Creditors to execute, to deliver and perform the
Secured Hedging Agreements to which they are a party, each Guarantor represents,
warrants and covenants that:
 
(a)  Such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and (iii) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualification except
for failures to be so qualified which, either individually or in the aggregate,
could not reasonably be expected to have, a Material Adverse Effect.
 
(b)  Such Guarantor has the corporate, partnership or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of this Guaranty and each other Secured Debt Agreement to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of this Guaranty and each such other
Secured Debt Agreement. Such Guarantor has duly executed and delivered this
Guaranty and each other Secured Debt Agreement to which it is a party, and this
Guaranty and each such other Secured Debt Agreement constitutes the legal, valid
and binding obligation of such Guarantor enforceable in accordance with its
terms, except to the extent that the enforceability hereof or thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
 
(c)  Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will (i)
contravene any provision of any material applicable law, statute, rule or
regulation or any applicable order, writ, injunction or decree of any court or
governmental instrumentality in any material respect, (ii) conflict with or
result in any breach of any of the material terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of such Guarantor
or any of its Subsidiaries pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, credit agreement, or any other material
agreement, contract or instrument to which such Guarantor or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) violate any provision of the certificate
or articles of incorporation or by-laws (or equivalent organizational documents)
of such Guarantor or any of its Subsidiaries.
 
(d)  No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for (x) those that have otherwise
been obtained or made, (y) filings which are necessary to perfect the security
interests created under the Security Documents and (z) other than with respect
to the Secured Debt Agreements, those the failure to obtain which could not
reasonably be expected to have a Material Adverse Effect), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Guaranty by such Guarantor or any other
Document to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of any Document to which such Guarantor is a
party.
 
(e)  There are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened in writing (i) with respect to this Guaranty or any other
Secured Debt Agreement to which such Guarantor is a party or (ii) with respect
to such Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.
 
(f)  Each Guarantor covenants and agrees that on and after the Restatement
Effective Date and until the date upon which the Total Commitment under the
Credit Agreement has been terminated, no Note (as defined in the Credit
Agreement) is outstanding (and all Loans have been paid in full) (the “Credit
Document Termination Date”), all Guaranteed Obligations under Secured Hedging
Agreements and all other Guaranteed Obligations (other than indemnities under
the Credit Documents which are not then due and payable) have been paid in full
and the Secured Hedging Agreements have been terminated, such Guarantor will
comply, and will cause each of its Subsidiaries to comply, with all of the
applicable provisions, covenants and agreements contained in Sections 7 and 8 of
the Credit Agreement, and will take, or will refrain from taking, as the case
may be, all actions that are necessary to be taken or not taken so that it is
not in violation of any provision, covenant or agreement contained in Section 7
or 8 of the Credit Agreement, and so that no Default or Event of Default is
caused by the actions of such Guarantor or any of its Subsidiaries.
 
(g)  An executed (or conformed) copy of each of the Secured Debt Agreements, has
been made available to a senior officer of such Guarantor and such officer is
familiar with the contents thereof.
 
10.   EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of each Secured Creditor in
connection with the enforcement of this Guaranty (including, without limitation,
the fees and disbursements of counsel employed by each of the Secured Creditors)
and of the Administrative Agent in connection with any amendment, waiver or
consent relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by each of the Agents).
 
11.   BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.
 
12.   AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed or waived except with the written consent of each Guarantor directly
affected thereby (it being understood that the addition or release of any
Guarantor hereunder shall not constitute a change or waiver affecting any
Guarantor other than the Guarantor so added or released) and with the written
consent of either (x) the Required Lenders (or, to the extent required by
Section 11.12 of the Credit Agreement, with the written consent of each Lender)
at all times prior to the Credit Document Termination Date or (y) the holders of
at least a majority of the outstanding Other Obligations (taken as a whole) at
all times after the time at which all Credit Document Obligations have been paid
in full; provided, that (i) any change, waiver, modification or variance
affecting the rights and benefits of a single Class (as defined below) of
Secured Creditors (and not all Secured Creditors in a like or similar manner)
shall also require the written consent of the Requisite Creditors (as defined
below) of such Class of Secured Creditors (it being understood that the addition
or release of any Guarantor hereunder in accordance with the terms hereof or the
Credit Agreement or any increase in or addition of one or more classes of
Guaranteed Obligations shall not constitute a change or waiver affecting any
Guarantor other than the Guarantor so added or released and shall not require
the consent of any Secured Creditor other than the Administrative Agent) and
(ii) to the extent provided in the Secured Hedging Agreement Intercreditor
Agreement, the consent of the Other Creditors to amendments, modifications and
waivers described in the Secured Hedging Agreement Intercreditor Agreement shall
be required. For the purpose of this Guaranty, the term “Class” shall mean each
class of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of
the Credit Document Obligations, or (y) the Other Creditors as holders of the
Other Obligations. For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent required by Section 11.12
of the Credit Agreement, each Lender) and (y) with respect to the Other
Obligations, the holders of at least a majority of all Other Obligations
outstanding from time to time.
 
13.   SET OFF. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Secured Creditor Law) and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default
(such term to mean and include (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
any Event of Default under, and as defined in the Credit Agreement and (ii) at
any time after all of the Credit Document Obligations have been paid in full and
all Commitments under the Credit Agreement have been terminated and no further
Commitments may be provided thereunder, any event of default under any Secured
Hedging Agreement or any payment default on any of the Obligations after the
expiration of any applicable grace period), each Secured Creditor is hereby
authorized, at any time or from time to time, without notice to any Guarantor or
to any other Person, any such notice being expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Secured Creditor to or for the
credit or the account of such Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Secured Creditor under
this Guaranty, irrespective of whether or not such Secured Creditor shall have
made any demand hereunder and although said obligations, liabilities, deposits
or claims, or any of them, shall be contingent or unmatured. Notwithstanding
anything to the contrary contained in this Guaranty, at any time that the
Guaranteed Obligations shall be secured by any Real Property located in the
State of California, no Secured Creditor shall exercise any right of set-off,
lien or counterclaim or take any court or administrative action or institute any
proceedings to enforce any provision of this Guaranty without the prior consent
of (x) at all times prior to the Credit Document Termination Date, the
Administrative Agent or the Required Lenders (or, to the extent required by
Section 11.12 of the Credit Agreement, all of the Lenders), or (y) the holders
of a majority of the Other Obligations at all times after the Credit Document
Termination Date, if such setoff or action or proceeding would or might
(pursuant to Sections 580a, 580b, 580d and 726 of the California Code of Civil
Procedure or Section 2924 of the California Civil Code, if applicable, or
otherwise) affect or impair the validity, priority, or enforceability of the
liens granted to the Collateral Agent pursuant to the Security Documents or the
enforceability of the Guaranteed Obligations hereunder, and any attempted
exercise by any Secured Creditor or the Administrative Agent of any such right
without obtaining such consent of (x) at all times prior to the Credit Document
Termination Date, the Required Lenders or the Administrative Agent or (y) the
holders of a majority of the Other Obligations at all times after the Credit
Document Termination Date, shall be null and void. It is understood and agreed
that the foregoing sentence of this Section 13 is for the sole benefit of the
Secured Creditors and may be amended, modified or waived in any respect by (x)
at all times prior to the Credit Document Termination Date, the Required Lenders
or (y) the holders of a majority of the Other Obligations at all times after the
Credit Document Termination Date, (without any requirement of prior notice to or
consent by any Credit Party or any other Person) and does not constitute a
waiver of any rights against any Credit Party or against any Collateral.
 
14.   NOTICE. All notices, requests, demands or other communications pursuant
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
or any Guarantor shall not be effective until received by the Administrative
Agent or such Guarantor, as the case may be. All notices and other
communications shall be in writing and addressed to such party at (i) in the
case of any Secured Creditor, as provided in the Credit Agreement, (ii) in the
case of any Other Creditor, at such address as such Other Creditor shall have
specified in writing to Aleris and the Administrative Agent and (iii) in the
case of any Guarantor, at: Aleris International, Inc., 25825 Science Park Drive,
Suite 400, Beachwood, OH 44122, Attention: General Counsel, Telephone No.: (216)
910-3400, Telecopier No.: (216) 910-3650; or in any case at such other address
as any of the Persons listed above may hereafter notify the others in writing.
 
15.   REINSTATEMENT. If claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Borrower or any other Guaranteed
Party) then and in such event each Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of any Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
 
16.   CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which any Guarantor is a party may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York in each case which are located
within the City of New York, and, by execution and delivery of this Guaranty,
each Guarantor and each Secured Creditor (by its acceptance of the benefits of
this Guaranty) hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby further irrevocably waives any claim that any
such court lacks personal jurisdiction over it, and agrees not to plead or claim
in any legal action or proceeding with respect to this Guaranty or any other
Credit Document to which it is a party brought in any of the aforesaid courts
that any such court lacks personal jurisdiction over such Guarantor. Each
Guarantor and each Secured Creditor (by its acceptance of the benefits of this
Guaranty) further irrevocably consents to the service of process out of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such party
at its address set forth in Section 14 hereof, such service to become effective
30 days after such mailing. Each Guarantor and each Secured Creditor (by its
acceptance of the benefits of this Guaranty) hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder or under
any other Credit Document to which it is a party that such service of process
was in any way invalid or ineffective. Nothing herein shall affect the right of
any such party to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against any other party in any
other jurisdiction.
 
(b)  Each Guarantor and each Secured Party (by its acceptance of the benefits of
this Guaranty) hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.
 
(c)  EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
17.   RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION, ETC. In the
event that all of the Equity Interests of a Guarantor are sold or otherwise
disposed of or liquidated in compliance with the requirements of Section 8.02 of
the Credit Agreement (or such sale, other disposition or liquidation has been
approved in writing by the Required Lenders (or all the Lenders if required by
Section 11.12 of the Credit Agreement) or is otherwise permitted pursuant to
Section 11.12 of the Credit Agreement) and the proceeds of such sale,
disposition or liquidation are applied in accordance with the provisions of the
Credit Agreement, to the extent applicable, such Guarantor shall upon
consummation of such sale or other disposition (except to the extent that such
sale or disposition is to Aleris or another Subsidiary thereof) be released from
this Guaranty automatically and without further action and this Guaranty shall,
as to each such Guarantor, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the Equity Interests of any Guarantor shall be
deemed to be a sale of such Guarantor for the purposes of this Section 17).
 
18.   CONTRIBUTION. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been paid in full in cash, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 18 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty. As used in this Section 18: (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty on such date. Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Guaranty
pursuant to Section 17 hereof shall thereafter have no contribution obligations,
or rights, pursuant to this Section 18, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until all of the Guaranteed Obligations have been
paid in full in cash. Each of the Guarantors recognizes and acknowledges that
the rights to contribution arising hereunder shall constitute an asset in favor
of the party entitled to such contribution. In this connection, each Guarantor
has the right to waive its contribution right against any Guarantor to the
extent that after giving effect to such waiver such Guarantor would remain
solvent, in the determination of the Required Lenders.
 
19.   LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.
 
20.   COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.
 
21.   PAYMENTS. All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the Borrowers under Sections 4.03 and 4.04 of the Credit Agreement.
 
22.   ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
Aleris that is required to become a party to this Guaranty after the date hereof
pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Guarantor hereunder by (x) executing and delivering a
counterpart hereof, or a joinder agreement in form satisfactory to the
Administrative Agent, and delivering same to the Administrative Agent and (y)
taking all actions as specified in this Guaranty as would have been taken by
such Guarantor had it been an original party to this Guaranty, in each case with
all documents required by the Credit Documents to be delivered to the
Administrative Agent and with all documents and actions required by the Credit
Documents to be taken to the reasonable satisfaction of the Administrative
Agent.
 
23.   HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.
 
24.   VIRGINIA WAIVER. Guarantor waives all rights of Guarantor arising under
Sections 49-25 and 49-26 of the Code of Virginia.
 
25.   CALCULATION OF OBLIGATIONS UNDER SECURED HEDGING AGREEMENTS. Any
calculation of obligations outstanding under a Secured Hedging Agreement for
purposes of this Agreement shall be for purposes of the definition of Required
Secured Creditors (x) if prior to the termination of such Secured Hedging
Agreement, the maximum aggregate amount (giving effect to any netting
agreements) that Aleris and the Guarantors would be required to pay if such
Secured Hedging Agreement were terminated at such time, but in no event should
such amount with respect to the Secured Hedging Agreement entered into on the
Restatement Effective Date be deemed to be less than $35,000,000 and (y) if
after the termination of such Secured Hedging Agreements, the amount which is
actually due and payable by Aleris and the Guarantos under such Secured Hedging
Agreement at such time.
 
26.   AMENDMENT AND RESTATEMENT. This Guaranty shall amend and restate in its
entirety the U.S. Subsidiaries Guaranty dated as of August 1, 2006 among certain
of the Guarantors and the Administrative Agent (the “Existing U.S. Subsidiaries
Guaranty”), and all obligations of the Guarantors thereunder shall be deemed
replaced and extended as obligations under this Guaranty and be governed hereby
without novation. In no event shall such amendment and restatement be construed
as a termination of the obligations under the Existing U.S. Subsidiaries
Guaranty.
 
* * *
 


 


 



 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
ALCHEM ALUMINUM,INC., as a Guarantor
 
ALCHEM ALUMINUM SHELBYVILLE INC.,
as a Guarantor
 
ALERIS, INC., as a Guarantor
 
ALERIS OHIO MANAGEMENT, INC.,
as a Guarantor
 
ALSCO HOLDINGS, INC., as a Guarantor
 
ALSCO METALS CORPORATION,
as a Guarantor
 
ALUMITECH OF CLEVELAND, INC.,
as a Guarantor
 
ALUMITECH OF WABASH, INC.,
as a Guarantor
 
ALUMITECH OF WEST VIRGINIA, INC.,
as a Guarantor
 
ALUMITECH, INC., as a Guarantor
 
AWT PROPERTIES, INC., as a Guarantor
 
CA LEWISPORT, LLC, as a Guarantor
 
CI HOLDINGS, LLC, as a Guarantor
 
COMMONWEALTH ALUMINUM
CONCAST, INC., as a Guarantor
 
COMMONWEALTH ALUMINUM
LEWISPORT, LLC, as a Guarantor
 
COMMONWEALTH ALUMINUM METALS,
LLC, as a Guarantor
 
COMMONWEALTH ALUMINUM SALES
CORPORATION, as a Guarantor
 
COMMONWEALTH ALUMINUM TUBE
ENTERPRISES, LLC, as a Guarantor
 
COMMONWEALTH ALUMINUM, LLC,
as a Guarantor
 
COMMONWEALTH FINANCING CORP.,
as a Guarantor
 
COMMONWEALTH INDUSTRIES, INC.,
as a Guarantor
 
ETS SCHAEFER CORPORATION,
as a Guarantor
 
GULF REDUCTION CORPORATION,
as a Guarantor
 
IMCO INTERNATIONAL, INC.,
as a Guarantor
 
IMCO INVESTMENT COMPANY,
as a Guarantor
 
IMCO RECYCLING OF CALIFORNIA, INC.,
as a Guarantor
 
IMCO RECYCLING OF IDAHO INC.,
as a Guarantor
 
IMCO RECYCLING OF ILLINOIS INC.,
as a Guarantor
 
IMCO RECYCLING OF INDIANA INC.
as a Guarantor
 
IMCO RECYCLING OF MICHIGAN L.L.C.,
as a Guarantor
 
IMCO RECYCLING OF OHIO INC.,
as a Guarantor
 
IMCO RECYCLING OF UTAH INC.,
as a Guarantor
 
IMCO RECYCLING SERVICES COMPANY,
as a Guarantor
 
IMSAMET, INC., as a Guarantor
 
ALERIS BLANKING AND RIM PRODUCTS,
INC. (f/k/a INDIANA ALUMINUM INC.),
as a Guarantor
 
INTERAMERICAN ZINC, INC.,
as a Guarantor
 
METALCHEM, INC., as a Guarantor
 
MIDWEST ZINC CORPORATION,
as a Guarantor
 
ROCK CREEK ALUMINUM, INC.,
as a Guarantor
 
SILVER FOX HOLDING COMPANY,
as a Guarantor
 
U.S. ZINC CORPORATION, as a Guarantor
 
U.S. ZINC EXPORT CORPORATION,
as a Guarantor
 
WESTERN ZINC CORPORATION,
as a Guarantor
 
By:
/s/ Michael D. Friday  
Name:
 Michael D. Friday  
Title:
 Director


 
 


 

 
 


--------------------------------------------------------------------------------



IMCO INDIANA PARTNERSHIP L.P.
By: IMCO International, Inc., its General Partner,
as a Guarantor
 
 
By:
/s/ Michael D. Friday  
Name:
 Michael D. Friday  
Title:
 President


 


IMCO MANAGEMENT PARTNERSHIP, L.P.
By: Aleris International, Inc., its General Partner,
as a Guarantor
 
 
By:
/s/ Michael D. Friday  
Name:
 Michael D. Friday  
Title:
 Chief Financial Officer


 
 


 


--------------------------------------------------------------------------------



CORUS ALUMINIUM CORP., as a Guarantor
 
HOOGOVENS ALUMINIUM EUROPE INC., as a Guarantor
 
By:
/s/ Michael D. Friday  
Name:
 Michael D. Friday  
Title:
 Director


 
 

 


--------------------------------------------------------------------------------



Accepted and Agreed to:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
 
By:
 /s/ Carin Keegan  
Name:
 Carin Keegan  
Title:
 Vice President




 
By:
 /s/ Scottye Lindsey  
Name:
 Scottye Lindsey  
Title:
 Director


 